Citation Nr: 0021210	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis as a 
chronic disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for abdominal pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for cough as a chronic 
disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for nervous disability 
as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for insomnia as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for loss of sex drive 
as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for diffuse joint pain 
as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for leg numbness as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for lesions of the 
nose, mouth, and throat as a chronic disability resulting 
from an undiagnosed illness.

11.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

12.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
November 1974 and from September 8, 1991 to March 4, 1992.  
The veteran additionally had twelve years unverified service 
in the reserves.  The veteran's DD Form 214 indicates in part 
that he served in Southwest Asia from September 17, 1991 to 
December 7, 1991 and received a Southwest Asia Service Medal. 

This appeal arises from a December 1996 rating decision from 
the Muskogee, Oklahoma Regional Office (RO) that denied 
service connection for gastritis, abdominal pain, diarrhea, 
cough, nervous disability, insomnia, loss of sex drive, 
diffuse joint pain, leg numbness, lesions of the nose, mouth, 
and throat, fatigue, and chest pain, as chronic disabilities 
resulting from an undiagnosed illness, with notice to the 
veteran of this decision on May 2, 1997.  A Notice of 
Disagreement was filed in November 1997.  A Statement of the 
Case was issued on March 12, 1998.  Additionally, another 
rating action on the same issues was issued on the same date 
which gave the veteran one year to appeal.  As noted by the 
veteran in a July 2000 letter, and agreed with by the Board, 
as it was unclear as to the timeframe in which the veteran 
had to file a substantive appeal, the substantive appeal 
filed on December 4, 1998, having been filed within one year 
from March 12, 1998, is considered timely. 

During the course of this appeal, the veteran's claims file 
was transferred to the RO in Columbia, South Carolina. 

The issues of service connection for gastritis, abdominal 
pain, diarrhea, cough, nervous disability, insomnia, loss of 
sex drive, leg numbness, lesions of the nose, mouth, and 
throat, and fatigue as chronic disabilities resulting from an 
undiagnosed illness are the subjects of the Remand decision 
below.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War.

2.  The veteran has submitted some evidence that he currently 
has joint pain as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.

3.  The veteran has been diagnosed as having organic heart 
disease, arthrosclerosis, coronary artery arthrosclerosis, 
previous anterolateral wall infarction, and localized area of 
restenosis proximal LAD; his allegation that chest pain 
results from an undiagnosed illness is not supported by 
evidence which would render the claim plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diffuse joint pain as a chronic disability resulting from an 
undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for chest pain as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 (Supp. 2000) and 38 C.F.R. § 3.317 (1999), a 
claimant need only present some evidence (1) that he or she 
is a "Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Neumann v. West, No. 98-1410, 
(U.S. Vet. App. July 21, 2000).   

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in Southwest Asia from 
September 17, 1991 to December 7, 1991.  He received, in 
pertinent part, the Southwest Asia Service Medal.  Based on 
this evidence and for purposes of analysis under 38 C.F.R. § 
3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

I.  Diffuse joint pain

The veteran's service medical records include that on a 
National Guard enlistment examination in August 1990, the 
upper and lower extremities, feet, and spine were clinically 
evaluated as normal.   

On a history report in September 1991, no history of swollen 
or painful joints, cramps in the legs, broken bones, 
arthritis, rheumatism, bursitis, bone, joint, or other 
deformity, lameness, painful or trick shoulder or elbow, 
recurrent back pain, foot trouble, or trick or locked knee 
was reported. 

In October 1991, the veteran was seen for treatment for 
tendonitis of the right forearm.  

On a separation examination in January 1992, no history of 
swollen or painful joints, cramps in the legs, broken bones, 
arthritis, rheumatism, bursitis, bone, joint, or other 
deformity, lameness, painful or trick shoulder or elbow, 
recurrent back pain, foot trouble, or trick or locked knee 
was reported.  On examination, the upper and lower 
extremities, feet, and spine were clinically evaluated as 
normal.

On a VA examination in March 1993, the veteran had complaints 
to include joint pain.  He indicated dull deep pain in the 
elbows that was intensified with making a fist movement.  He 
had discomfort in his instep and knees.  The right side of 
his body was more affected than the left.  On examination, 
there was no evidence of frank arthritis, swelling, effusion, 
crepitus, redness, or other problems.  He had a normal range 
of motion of all joints tested.  He had 5/5 motor strength 
throughout.  Noted was mild diffuse arthralgia.  The veteran 
stated that the onset of the arthralgia was related to 
exposure in Saudi Arabia and was associated with eczema of 
his buttocks.  The etiology of this constellation of symptoms 
was unknown.  There was no objective evidence of arthritis, 
dermatitis, or fever.  Therefore, the entire syndrome was 
made of a collection of symptoms.  

A VA record from September 1996 includes that the veteran was 
seen with complaints of pain of the left knee and 
occasionally of the elbows that would come and go.  He had a 
four year history of this.  On examination, there was no 
warmth, fluid, or crepitus.  All ligaments were intact.  
There was no tenderness, but the pain did increase with 
maneuvers for meniscus disease.  The assessment included mild 
left medial meniscus disease, rule out other.  

Associated with the file was a VA treatment record from July 
1992 that shows that the veteran was seen with complaints to 
include joint pains.

Therefore, the claims file reflects that the veteran has 
complained of, and sought treatment for, symptoms of diffuse 
joint pain.  The nature of these symptoms are such that the 
veteran's subjective statements may be considered sufficient 
evidence of objective indications of chronic disability:  the 
veteran himself can state whether he has diffuse joint pain.  
To this extent, the statements are within the veteran's 
competence to make.  These symptoms are capable of 
independent verification, for example by examination or by 
requesting work records.  For purposes of determining whether 
the veteran's claims are well grounded, it is not necessary 
that examinations actually verify the symptoms or that the RO 
actually obtain employment records.  Rather, the symptoms 
must simply be capable of verification (as they are here).  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for diffuse joint pain as 
a chronic disability resulting from an undiagnosed illness is 
well grounded.

II.  Chest pain

On a service induction examination in December 1972, no 
history of pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble was reported.  On 
examination, the veteran's lungs, chest, and heart were 
clinically evaluated as normal.  A chest x-ray was negative.

On a reserve service enlistment examination in January 1983, 
no history of pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble was reported.  On 
examination, the veteran's lungs, chest, and heart were 
clinically evaluated as normal.  A chest x-ray was negative.

On a reserve service quadrennial physical examination in 
January 1987, no history of pain or pressure in the chest, 
palpitation or pounding heart, or heart trouble was reported.  
On examination, the veteran's lungs, chest, and heart were 
clinically evaluated as normal.  

On a reserve service examination in November 1988, no history 
of pain or pressure in the chest, palpitation or pounding 
heart, or heart trouble was reported.  On examination, the 
veteran's lungs, chest, and heart were clinically evaluated 
as normal.  A chest x-ray was within normal limits.  An 
electrocardiograph was within normal limits.  

On a reserve service enlistment examination in August 1990, 
no history of pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble was reported.  On 
examination, the veteran's lungs, chest, and heart were 
clinically evaluated as normal.  

An electrocardiograph from September 1990 was within normal 
limits.

On a service examination in September 1991, no history of 
pain or pressure in the chest, palpitation or pounding heart, 
or heart trouble was reported.  On examination, the veteran's 
lungs, chest, and heart were clinically evaluated as normal.  

An electrocardiograph from September 1991 was within normal 
limits.

Additionally in September 1991, it was indicated that the 
veteran required CVS Phase II.  The veteran denied any chest 
pain or other cardiovascular symptoms.  There was a history 
of coronary artery disease in his family.  On examination, 
the veteran's femoral pulses were good.  Heart sounds were 
okay.  There were no murmurs.  The diagnoses included 
increased cholesterol.  A stress test was recommended.  

Later in September 1991, it was indicated that a treadmill 
stress test on the veteran was negative for angina, ischemia, 
and arrhythmia with good exercise tolerance.  The veteran was 
cleared for the over 40 physical program and was deployable.  
He was advised about his diet.  

On a separation examination history report in January 1992, 
no history of pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble was reported.  On 
examination, the veteran's lungs, chest, and heart were 
clinically evaluated as normal. 

A report from November 1997 from the VA to the veteran 
indicates that the veteran participated in a VA Persian Gulf 
Registry and had an examination.  It was noted that the 
results of the examination indicated some abnormalities with 
the chest x-ray.  A repeated chest x-ray was needed to 
evaluate an area of opacity in the apex.  His elevated 
cholesterol needed to be evaluated and treated.  

Associated with the file was a February 1996 report from 
David W. Cundey, M.D. that indicated that the veteran was in 
the hospital with an evolving myocardial infarction in 
November 1995 and at that time underwent urgent angioplasty.  
A recent exercise test demonstrated an area of scar related 
to the heart attack on the front wall of his heart.  There 
was no indication of any ischemia.  The ejection fraction was 
moderately reduced at 45%.  There was no reason why he could 
not perform moderate physical activity.  

Additional records from Dr. Cundey show that the veteran was 
treated for complaints of severe pain and evolving 
anterolateral wall infarction in November 1995.  The 
impression included organic heart disease, arthrosclerosis, 
coronary artery arthrosclerosis, evolving anterolateral wall 
infarction aborted with urgent angioplasty, and known 
hypercholesterolemia.

The veteran was additionally treated from May 1996 to June 
1996 with an arthrectomy.  The final diagnoses included 
organic heart disease, arthrosclerosis, coronary artery 
arthrosclerosis, previous anterolateral wall infarction, 
localized area of restenosis proximal LAD, successful 
arthrectomy, and known hypercholesterolemia.

Therefore, the claims file indicates that the veteran's chest 
pain complaints have been diagnosed as organic heart disease, 
arthrosclerosis, coronary artery arthrosclerosis, previous 
anterolateral wall infarction, and localized area of 
restenosis proximal LAD in private treatment records, as such 
he has not submitted evidence that any chest pain symptoms 
are the manifestations of an undiagnosed illness.

As noted above, the application of § 1117 has as an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C. § 1117(a) 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii) ("By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.").  Neumann v. 
West, No. 98-1410 (U.S. Vet. App. July 21, 2000).

Thus, the veteran's claim concerning service connection for 
chest pain as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for a chest 
pain as a chronic disability resulting from an undiagnosed 
illness is denied.


ORDER

The claim concerning service connection for diffuse joint 
pain as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent the appeal is 
granted.

As a well grounded claim has not been presented, the claim 
concerning service connection for chest pain as a chronic 
disability resulting from an undiagnosed illness is denied.


REMAND

As to the issues of service connection for gastritis, 
abdominal pain, diarrhea, cough, nervous disability, 
insomnia, loss of sex drive, leg numbness, lesions of the 
nose, mouth, and throat, and fatigue as chronic disabilities 
resulting from an undiagnosed illness, while it is clearly 
the responsibility of the claimant to present evidence of a 
plausible claim, the undersigned notes that a VA record from 
November 1997 indicates that the veteran underwent a Persian 
Gulf Registry examination.  Further, in a July 2000 record, 
the veteran indicated that he continued to seek VA treatment.  
Therefore, as VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Further, as noted in the decision above, the veteran 
essentially contends that he is entitled to service 
connection for joint pain as a chronic disability resulting 
from an undiagnosed illness.  Because this claim is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this respect, the Board finds that a new 
examination is necessary in relation to this claim.

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for a new examination.  However, the Board stresses 
to the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted above, there is an indication that the veteran has 
been treated at the Augusta, Georgia VA Medical Center and 
that there is a Persian Gulf Registry examination.  Any 
treatment records from this facility and the Persian Gulf 
Registry examination should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
Augusta, Georgia VA Medical Center and 
Persian Gulf Registry examination and 
associate these records with the claims 
folder. 

2.  After completion of the requested 
development, the RO should review the 
veteran's claim for service connection 
for gastritis, abdominal pain, diarrhea, 
cough, nervous disability, insomnia, loss 
of sex drive, leg numbness, lesions of 
the nose, mouth, and throat, and fatigue 
as chronic disabilities resulting from an 
undiagnosed illness.  If a well-grounded 
claim is submitted, appropriate 
development should be ordered.  If the 
action taken remains adverse to the 
appellant in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

3.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for diffuse 
joint pain since service.  After securing 
any necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file, 
including treatment records from the 
Augusta, Georgia VAMC and the Persian 
Gulf Registry examination.  The RO should 
also request the veteran to submit any 
nonmedical indicators of joint 
disability, such as a statement 
concerning time lost from work due to 
joint problems.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination.  
The veteran and his representative should 
be notified of the date, time, and place 
of the examination in writing.

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

(a)  The examiner should take a work 
history of the veteran, to include 
hours worked per week and time lost 
from work due to joint pain.  The 
examiner should note and detail all 
reported symptoms of joint pain.  
The examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to joint pain 
(and specify about which joints the 
veteran is complaining) and indicate 
what precipitates and what relieves 
these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from joint pain. 

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of joint pain 
are attributable to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's joint 
pain.  Symptom-based "diagnoses" 
such as (but not limited to) myalgia 
and arthralgia are not considered as 
diagnosed conditions for 
compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Following the completion of the 
foregoing, the RO should review the issue 
of entitlement to service connection for 
diffuse joint pain as a chronic 
disability resulting from an undiagnosed 
illness.  The veteran and his 
representative should be furnished a 
statement of the case, to include the 
provisions of 38 C.F.R. § 3.317, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



